United States Securities and Exchange Commission Washington D.C. 20549 Division Of Corporate Finance Mr. Edwin Adames Senior Staff Accountant Date: February 19, 2009 Re: Global Entertainment Holdings, Inc. (f/k/a LitFunding Corp.) 10-KSB/A for Fiscal Year Ended December 31, 2007 Filed March 26, 2009 Form 10-Q/A for Fiscal Quarter ended September 30, 2008 Filed March 12, File No. 000-49679 Dear Mr.Adames We have completed our review of your comments provided to us in your letter dated April 20, 2009. Attached you will find our response letter and the referenced revised segments (included in this letter) of the December 31, 2007 10-K which we hope will provide the appropriate detailed information for your further review and our compliance. I look forward to working with you to insure that the company is in compliance with the applicable disclosure requirements. Sincerely, Terry Gabby Chief Financial Officer Global Entertainment Holdings, Inc. Form 10-KSB/A for the Period Ended December 31. 2007 Financial Statements for the Two-Year Period Ended December 31, 1.Please label as "restated" the columns of the audited financial statements for the restated periods. Refer to the third bullet point of comment 1 in our letter dated December 3, 2008. Response: We have included the financial statements with the appropriate columns labeled “restated”. Global Entertainment Holdings Inc. Consolidated Balance Sheet December 31,2007 Restated Assets Current assets: Cash and cash equivalents $ 2,558 Accounts receivable, net 0 Contingent advances less reserves for unsuccessful resolution of lawsuits 0 Employee Advances 25,315 Note receivable 900 Total current assets 28,773 Fixed assets, net 23,479 Total fixed assets 23,479 Other assets Book Rights 1,864 TV Game/Reality Show 8,966 Film Rights 189,175 Website Software 6,000 Movies 26,850 Other Assets 23,170 Total other assets 256,025 Total assets $ 308,277 Liabilities and Stockholders' Equity Liabilities not subject to compromise Accounts payable $ 178,312 Accrued expenses 121,842 Notes payable 167,004 Investor participation obligations 699,500 Interest payable Total current liabilities not subject to compromise 1,166,658 Liabilities subject to compromise Debentures 40,000 Total liabilities subject to compromise 40,000 Total liabilities 1,206,658 Stockholders' Equity: Series A Convertible preferred Stock, par value $0.001, 2,000,000 shares authorized, 800,000 shares issued and 2,000,000 shares authorized, 800,000 shares issued and shares issued and outstanding Series B Convertible preferred Stock, par value $0.001, 4.000,000 shares authorized, 3,990,314 shares issued and outstanding 3,990 Common stock, $0.001 par value, 230,000,000 shares authorized, 9,258,459 and 2,898,890 shares issued and outstanding at December 31, 2007 and 2006, respectively 92,584 Shares authorized & unissued 17,500 Subscription Payable (171,000 ) Additional paid-in capital 10,745,821 Additional paid-in capital Preferred A Additional paid-in capital Preferred 271,425 Accumulated (deficit) (11,858,701 ) (898,381) 308,277 Global Entertainment Holdings, Inc. Statement of Operations 2007 Restated 2006 Net Revenue $ 216,089 $ 644,040 Expenses: General and administrative expenses 1,014,565 1,659,845 Consulting Fees – related party Financing expense 70,000 45,906 Depreciation & Amortization 26,001 23,558 Preferred stock dividend 19,993 Total operating expenses 1,110,566 1,749,302 Net operating (loss) (894,477 ) (1,105,262 ) Other income (expenses): Other income 53,947 10,000 Interest expense (94,099 ) (62,685 ) Rental Income Amortization of debt discount 130,000 Total other income (expenses) (40,152 ) 77,315 Loss before reorganization items (934,629 ) (1,027,947 ) Extraordinary gain and income taxes Bad Debt in connection with share issuance Gain on debt restructure 323,929 Loss after extraordinary gain and income taxes (610,700 ) (1,027,947 ) Income (Loss) before Income taxes (610,700 ) (1,027,947 ) Net Income (loss) $ (610,700 ) $ 1,027,947 Basic Earnings (loss) per share: (0. 23 ) (0.54 ) Before Extraordinary item (0.23 ) (0.54 ) Extraordinary item 0.08 Total (0.15 ) (0.54 ) Weighted average number of common shares outstanding: Basic 4,005,251 1,909,965 Global Entertainment Holdings Inc. Consolidated Statements of Cash Flow For the years ending December 31, 2007 2006 Cash flows from operating activities Restated Net income (loss) $ (610,700 ) $ (1,027,947 ) Adjustments to reconcile net income to net cash provided by (used in operating activities) Extraordinary gain on settlement with IEP creditors Gain on forgiveness of capital lease obligation Gain on Discount of pre-petition debt Depreciation and amortization 26,001 23,558 Reserve for unsuccessful resolution of lawsuits 226,663 Reserve for Doubtful Receivables 159,838 Loss on disposal of asset Share-based compensation 765,616 414,353 Common stock issued in settlements (1,389,878 ) 493,885 Share-based interest payments 1,467 Shares cancelled 4,176 (935,768 ) Gain on participation obligation 940 Debt discount amortization (1,300,000 ) Changes in assets and liabilities: Trade and other accounts receivable 222,279 (2,790 ) Other assets 163,095 (138,982 ) Contingent advances (572,825 ) Accounts payable and accrued expenses (25,000 ) 123,945 Trade and other claims subject to compromise Note receivable 173,100 (73,819 ) Deferred revenue 75,004 Net cash (used in) operating activities (283,870 ) (1,749,919 ) Cash flows from investing activities: Purchases of property and equipment Net cash (used in) investing activities Cash flows from financing activities: Cash from issuance of common stock 242,500 75,004 Cash from exercise of options & warrants 4,250 Cash from issuance of preferred stock Proceeds from notes payable 1,106,806 Subscription Payable Proceeds from investor participation borrowings Proceeds from investor obligations 22,210 450,500 Principal repayments on capital lease obligations Value of Warrants issued (150,900 ) 35,527 Net cash provided by financing activities 284,810 1,744,416 Increase(decrease) in cash 940 (5,503 ) Cash - beginning of period 1618 7,121 Cash - ending of period $ 2258 $ 1,618 Supplemental disclosures: Interest paid 62,685 Income taxes paid $ - $ - Shares issued for services $ 593,000 378,826 Number of shares issued for services *112,568 734,989 Shares issued for debt $ 1,111,865 458,404 Number of shares issued for debt *840,660 340,660 Imputed value of warrants issued with debt - All share after 10 to 1 reverse split Statement of Changes in Stockholders' Equity Restated Common Stock PreferredStock PreferredStock Shares Amount Shares Amount Shares Amount Capital Capital Payable Unissued (Deficit) Equity A B Balance, December 31, 2004 1,122,006 11,221 - - 4,611,310 - (6,225,276) (1,602,745) shares issued for cash 227,195 2,292 800,000 800 1,136,608 - - 1,136, 608 Shares authorized & unissued 327,139 - - 327,139 Shares issued for services 75,750 757 - - 415,705 - - 415,705 Shares issued in settlement 15,788 157 - - 67,236 - - 67,236 Shares issued in settlement of notes 60,000 600 - - 647,891 - - 647,891 Shares issued in lieu of interest 7,500 75 - - 38,675 - - 38,675 Warrants and Options issued - 739,979 - - 739,979 Warrants and Options exercised 66,500 665 - - 32,335 - - 32,335 Options exercised- related party 45,000 450 - - 44,550 - - 44,550 Subscription payable - 327,139 - 327,139 Net (loss) for the year ended (3,972,043) (3,972,043) Balance, December 31, 2005 1,621,740 $ 16,217 800,000 $ 800 $ 8,061,428 327,139 $ (10,197,319) ($1,791,735) Shares issued for cash 126,533 1,265 145,268 145,268 Shares issued for investment 1,500 15 3,580 3,580 Shares authorized & unissued 327,139 327,139 Shares issued for services 734,989 7,350 378,826 378,826 Shares issued in settlement of debt 140,660 1,407 256,997 256,997 Shares issued for preferred dividend 9,600 96 9,024 9,024 Shares issued in settlement of notes 200,000 2,000 198,000 198,000 Shares issued for financing 70,400 704 65,176 65,176 Shares issued in lieu of interest 1,466 15 1,452 1,452 Share issued in exchange of preferred 80,000 800 (400,000) 99,200 99,200 Warrants and options issued 32,000 320 35,207 35,207 Warrants and Options exercised 65,000 650 3,600 3,600 Shares Cancelled (185,000) (1,850) 400,000 (4000) (933,918) (933,918) Options exercised – related party 4,425 4,425 Subscription payable -322,139 Net (Loss) (1,027,947) For the year ended December 31,2006 Balance, December 31,2006 2,898,890 28,988 8,655,403 (11,248,000) (2,479,324) Restated Shares authorized & unissued (171,000) (171,000) Shares authorized & unissued 17,500 17,500 17,500 Shares issued for services 1,125,657 11,257 826,147 826,147 Shares issued in settlement of debt 1,103,416 11,039 3,990,314 3,990 883,071 271,425 1,154,496 Shares issued for Note Receivable 4,000,000 40,000 210,000 210,000 Shares issued for financing 500,000 500 54,500 54,500 Share issued in exchange of preferred 80,000 800 99,200 100,000 Net (Loss) (610,700) (610,700) For the year ended December 31,2007 47 Balance, December 31,2007 9,258,511 92,584 3,990,314 3,990 10,745,821 271,425 (171,000) 17,500 (11,858,700) (898,381) Report.of Independent Registered Public Accounting Firm, page 21 2.We note the material adjustments to the financial statements described in Note 16, "Restatement of Annual Financial Information" which resulted in a reduction of approximately 60% of the Company's assets as of December 31, 2007 and a 517% increase in the pre-tax net loss for the related twelve-month period.
